Deny and Opinion Filed June 10, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00727-CV

                               IN RE JAMES MCCOY, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13955-B

                             MEMORANDUM OPINION
                         Before Justices O'Neill, Lang, and Lang-Miers
                                Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that the Court direct the trial

court to consider his “Motion for Reconsideration of Dismissal and Alternatively a Request to

File Interlocutory Appeal.” The facts and issues are well known to the parties so we do not

recount them here. To obtain mandamus relief, relator must show both that the trial court has

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). Relator has failed to meet this requirement. A motion for

reconsideration is equivalent to a motion for new trial. In re Dixon, 346 S.W.3d 906, 910 (Tex.

App.—Tyler 2011, orig. proceeding); Dayco Products, Inc. v. Ebrahim, 10 S.W.3d 80, 83 (Tex.

App.—Tyler 1999, no pet.). Trial courts are not required to rule on motions for new trial because

the passage of time serves to overrule a new trial motion by operation of law. Transp. Ins. Co. v.

Moriel, 879 S.W.2d 10, 28 (Tex. 1994); Dixon, 346 S.W.3d at 910; Hamilton v. Williams, 298
S.W.3d 334, 337 (Tex. App.—Fort Worth 2009, pet. denied). A trial court does not abuse its

discretion by not ruling on a motion for new trial and by allowing the motion to be overruled by

operation of law. Hamilton, 298 S.W.3d at 337. Accordingly, relator has failed to establish that

he is entitled to relief. We DENY the petition for writ of mandamus.




140727F.P05                                         /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE




                                              –2–